Citation Nr: 0409797	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-operative residuals 
for interior cruciate ligament reconstruction of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to October 
1991.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).

In a statement dated in October 2002, the veteran described 
current physical problems with her left knee.  It is unclear 
whether the veteran was filing a claim for an increased rating of 
her current service-connected left knee disability.  This issue 
has not been developed for appellate review and therefore, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability, 
characterized by post-operative residuals for interior cruciate 
ligament reconstruction, is manifested by aches, occasional sharp 
pain, and swelling after being on her feet for prolonged periods 
of time.

2.  The service-connected right knee disability does not result in 
more than slight impairment of the knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee 
disability, characterized by post-operative residuals for interior 
cruciate ligament reconstruction, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA has issued regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In this case, VA notified the 
veteran by a letter dated in August 2002 that VA would obtain all 
service personnel and service medical records, VA medical records, 
and any other medical records about which the veteran notified 
them.  The veteran was advised that it was her responsibility to 
either send medical treatment records from her private physician 
regarding treatment for her claimed disabilities, or to provide a 
properly executed release so that VA could request the records on 
her behalf.  The duty to notify the veteran of necessary evidence 
and of responsibility for obtaining or presenting that evidence 
has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service department 
medical records are on file, and her VA treatment records have 
been associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA had 
requested, and notified in the statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has been 
fulfilled.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 
4 (2003).  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2003).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to consider 
the veteran's medical history in determining the applicability of 
a higher rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

Service medical records show that the veteran sought treatment for 
a right knee injury characterized by pain and swelling in August 
1985.  In March 1989, the veteran injured her right knee again and 
was diagnosed with an anterior cruciate ligament (ACL) tear.  The 
veteran underwent ACL repair surgery on her right knee in November 
1989.  In March 1990, the veteran had a repeat arthroscopic 
examination, and then had an additional corrective operation on 
her right knee in July 1990.  During the July 1990 operation, 
tendon was taken from the veteran's left knee in order to 
reconstruct the right.  The veteran began and remained in physical 
therapy until her discharge in 1991.

On VA examination in December 1991, the veteran gave a history of 
right knee problems that began while in service after sustaining 
an injury while playing volleyball.  Service connection was 
granted for the veteran's right knee disability in 1992.  

On VA examination in September 2002, the veteran reported that she 
currently works as a postal carrier and is on her feet for 
prolonged periods of time throughout the day.  The veteran 
reported wearing a hinged brace, provided by the VA in July 2001, 
during the winter and when her right knee is causing her severe 
pain.  The veteran reported that he has chronic aches, swelling, 
typically after working, and occasional sharp pain in her right 
knee radiating to her hip.  The veteran reported that she had not 
missed any work in the last year for reasons specific to her right 
knee disability.  However, the evidence shows that on 
approximately three occasions since 1997, the veteran received 
notes from her treating physician suggesting that her employer not 
send her out on walking delivery routes in snowy or icy weather.

The September 2002 physical examination of the veteran's right 
knee revealed that she had no apparent antalgia, and needed no 
assistive walking or orthotic devices.  The veteran did not need 
to brace herself when going from a sitting to a standing position.  
There were no signs of weakness or discomfort in the right knee.  
The examiner noted that there was no swelling, warmth, or erythema 
of the knees joints.  There were no signs of muscle atrophy of the 
bilateral quadriceps femoris.  Additionally, it was noted that 
upon further palpitation of the patellofemoral joint did not 
elicit any significant localized tenderness of the medial, lateral 
joint line, nor in the peripatellar region.  The veteran did not 
have any discomfort with lateral and medial subluxation of the 
patella.  Range of motion testing of the right knee revealed that 
the veteran had extension to zero degrees, and flexion to 140 
degrees.  Muscle strength was 5/5.  McMurray's test was negative 
without pain or popping.  Lateral and medial collateral ligaments 
were found to be within normal limits.  The examiner noted that 
the anterior drawer test was significant for slight laxity, but 
found this to be symmetric with the left knee.  A slight amount of 
crepitus was noted in the patellofemoral joint.   

X-ray examination of the right knee showed a patella spur in the 
patellofemoral joint and minimal degenerative joint disease of the 
patellofemoral joint.  The examiner noted that a magnetic 
resonance imaging scan (MRI) conducted in July 2001 indicated that 
the ACL repair was intact and that there was no evidence of a 
meniscal tear.  The MRI also showed that there was a 5 millimeter 
diameter loose body in the medial aspect of the suprapatellar 
bursa, however, the veteran reported that she did not have 
symptoms of locking or popping.   The September 2002 diagnosis was 
"residuals of right knee anterior cruciate ligament tear, status 
post surgical repair [times] 2."  The veteran reported that her 
knee does not interfere with her activities in the summertime, and 
she felt only slightly limited in her activities in the winter.  
She reported that she took Ibuprofen three times per day, but 
denied taking any prescription medication for knee pain.

The veteran's service-connected right knee disability is currently 
rated at 10 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This rating contemplates slight recurrent 
subluxation or lateral instability.  A 20 percent rating is for 
assignment under Diagnostic Code 5257 for moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation is 
warranted when severe subluxation or lateral instability is shown.  
However, the veteran does not have lateral instability, or 
subluxation.  As such, an increased rating under Diagnostic Code 
5257 is not warranted.  Id. 

The VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions raised in the 
record, and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The veteran's 
right knee disability could be evaluated under Diagnostic Codes 
5258 and/or 5259.  However, this would require evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, or removal of same.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  These symptoms do 
not apply to the veteran, and so application of Diagnostic Codes 
5258 and 5259 is not warranted.

A veteran who has arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5257 (2003).  See VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997); 
see also, Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Diagnostic Code 5257 provides for evaluation of instability of the 
knee without reference to limitation of motion.  The terms of 
Diagnostic Code 5003, on the other hand, refer not to instability, 
but to x-ray findings and limitation of motion "under the 
appropriate diagnostic codes for the specific joint or joints 
involved."  Where the medical evidence shows that a veteran has 
arthritis of a joint and where the diagnostic code applicable to 
his/her disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic Code 
5003 may be assigned, but only if there is additional disability 
due to limitation of motion.  See VAOPGCPREC 23-97; 62 Fed.Reg. 
63604 (1997).  As noted above, a September 2002 x-ray report shows 
minimal degenerative joint disease.  

A non-compensable disability rating under Diagnostic Code 5260 
contemplates limitation of flexion to the leg (knee) to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  
Disability ratings from 10 to 30 percent may be assigned under 
this diagnostic code for limitation of flexion to 45 degrees or 
less.  Id.  This level of disability is not shown at present in 
this case as the veteran's flexion is normal at 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2003).  Extension limited to five 
degrees is rated at zero percent disabling, and a limitation to 10 
degrees warrants an evaluation of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  The report shows no limitation of 
extension.  See 38 C.F.R. § 4.71, Plate II.  Accordingly, a 
compensable rating under Diagnostic Code 5261 is not warranted.  
Objective medical evidence does not show nonunion, malunion, or 
other marked impairment of the tibia and fibula.  Accordingly, a 
rating evaluation under Diagnostic Code 5262 is not appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  As the medical 
evidence does not show limitation of motion of the right knee, a 
separate evaluation for arthritis of the right knee is not 
warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (2003) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. at 
206.  Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40.  Factors 
involved in evaluating, and rating, disabilities of the joints 
include:  weakness; fatigability; lack of coordination; restricted 
or excess movement of the joint; or, pain on movement.  38 C.F.R. 
§ 4.45.  These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer to 
overall factors that must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. at 206-07.

It is noted that the veteran works as a postal carrier, a job that 
requires her to be on her feet for prolonged periods of time, and 
that she is able to do this without the routine use of a knee 
brace.  The symptoms that the veteran reported experiencing are 
swelling, aching, and occasional sharp pain, depending on the 
weather, for which she reported taking Ibuprofen.  The veteran's 
complaints of pain and swelling in her right knee after working do 
not warrant a compensable rating under any of the diagnostic codes 
detailed above.  Range of motion of the veteran's knee is normal.  
Atrophy of the right leg muscles due to lack of use of the right 
knee has not been reported.  Fatigability, weakness, and lack of 
coordination of the right knee has also not been demonstrated.  
Although the Board is required to consider the effect of pain when 
making a rating determination, it is important to emphasize that 
the rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for post-operative residuals for interior 
cruciate ligament reconstruction of the right knee is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



